Citation Nr: 1030921	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  05-26 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for right knee strain, 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee strain, 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to 
April 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania. 

The case was last remanded by the Board in June 2009 to afford 
the Veteran a VA examination.  Review of the record indicates 
that the Board's directives have been substantially complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the last supplemental statement of the case (SSOC), 
additional evidence has been received, without a waiver, in the 
form of a statement from the Veteran.  Normally, absent a waiver 
from the Veteran, a remand is necessary when evidence is received 
by the Board that has not been considered by the RO.  Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Here, however, the statement reiterates the 
Veteran's previous contentions and is cumulative or duplicative 
of information already in the claims file and therefore, 
considered by the RO.  Consequently, a remand is not necessary.

Although the Veteran has submitted evidence of medical 
disabilities, and made a claim for the highest ratings possible, 
he has not submitted evidence of unemployability, or claimed to 
be unemployable; therefore, the question of entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disabilities (TDIU rating) has not been 
raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson 
v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).

FINDINGS OF FACT

1.  The Veteran's service-connected right knee strain is 
manifested by disability tantamount to limitation of flexion to 
40 degrees and limitation of extension to five degrees.

2.  The Veteran's service-connected left knee strain is 
manifested by disability tantamount to limitation of flexion to 
40 degrees and limitation of extension to five degrees.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for right knee strain 
have not been met.  38 U.S.C.A. §§ 1155, 5017 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45 4.71a, Diagnostic Codes 
5260, 5261 (2009).

2.  The criteria for an increased rating for left knee strain 
have not been met.  38 U.S.C.A. §§ 1155, 5017 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Merits of the Claims

The Veteran contends that his bilateral knee strains are more 
disabling than the currently assigned ten percent ratings.

Law 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  

The Court has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, 
a staged rating is not warranted in these claims.  Where there is 
a question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the Veteran's ordinary activity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. § 
4.14.  Here, as noted in the background discussion below, the 
effects of pain on use, functional loss, and incoordination were 
taken into account in assessing the range of motion of the 
Veteran's service-connected joint disabilities.

Historically, the Veteran's bilateral knee disabilities were 
previously rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
other impairment of the knee.  A 10 percent rating requires 
slight recurrent subluxation or lateral instability.  A 20 
percent rating requires moderate recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

In a June 2005 statement of the case, the RO assigned a 10 
percent rating based on limitation of motion.  Limitation of 
motion of the knee is evaluated utilizing Diagnostic Codes 5260 
and 5621, which address limitation of flexion and limitation of 
extension, respectively.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of 
flexion, a 10 percent rating is for application when flexion is 
limited to 45 degrees.  A 20 percent rating is for application 
when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5261, limitation of extension, a 10 percent rating is for 
application when extension is limited to 10 degrees.  A 20 
percent application is for application when extension is limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

With regards to the Veteran's left knee, the Board observes that 
the Veteran has been diagnosed with arthritis due to trauma that 
has been substantiated by x-ray findings.  Arthritis due to 
trauma is addressed by Diagnostic Code 5010.  Diagnostic Code 
5010 in turn requires that the disability be rated as 
degenerative arthritis under Diagnostic Code 5003.  Diagnostic 
Code 5003 calls for rating degenerative arthritis on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  

The Board observes that although the Veteran has been diagnosed 
with different diagnoses of his knees, the evidence shows that 
the symptomatology of the disabilities overlap.  VA's Office of 
General Counsel has provided guidance concerning increased rating 
claims for knee disorders.  Separate disability ratings may be 
assigned for distinct disabilities resulting from the same injury 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  However, pyramiding, that is the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when evaluating a 
Veteran's service-connected disability.  38 C.F.R. § 4.14 (2009).



Analysis

VA treatment records show the Veteran's complaints of pain and 
stiffness.  The Veteran has submitted statements indicating that 
he uses a wheelchair, cane, wears braces, and that his knees give 
out.  

The Veteran has been afforded several VA examinations in 
connection with his claims.  At the first VA examination in April 
2003 the Veteran reported pain in the front of his knees located 
anteromedially and anterorlaterally.  He also felt stiffness in 
both knees at times.  He reported periodic episodes of his knees 
buckling and that he had fallen several times.  He was currently 
employed and had not lost time from work on account of his 
symptoms.  He was limited in walking and squatting.  He used a 
cane due to the tendency of his knees to buckle.  He had also 
worn braces.  On examination, both knees had normal contour.  The 
patellas tracked in midline with extension.  Patellar 
apprehension test was negative bilaterally.  There was a snapping 
of the patellofemoral joint in extension of the left knee against 
gravity, but otherwise no crepitus with motion of either knee 
joint.  There was no tenderness for either knee.  Range of motion 
testing revealed zero degrees of extension and 125 degrees of 
flexion on the left; and zero degrees of extension and 135 
degrees of flexion on the right.  No joint effusion was present 
in either knee.  McMurray's was negative bilaterally.  
Patellofemoral grinding did not cause pain in either knee.  X-
rays of the right knee were unremarkable.  X-rays of the left 
knee showed minimal degenerative joint disease, and an old healed 
fracture deformity of the proximal aspect of the tibia and 
fibula.  The Veteran was diagnosed with bilateral patellofemoral 
pain syndrome and status post-fracture left proximal tibia with 
residual joint deformity.  The examiner opined that the 
patellofemoral pain syndrome would cause mild impairment of 
function in stair climbing, kneeling, and squatting.  The 
residuals of the fractures about the left knee would be 
responsible for restrictive motion and most of any other symptoms 
in the left knee.

At the Veteran's next VA examination in June 2004 he reported 
that both knees had worsened in terms of giving out on a regular 
basis, which was daily.  The aching was about the same.  He 
continued to work in spite of pain and did not take time off from 
work.  Pain was aggravated by sitting for long drives and with 
weather changes.  He was limited in work around the house such as 
cutting grass.  Daily activity could cause much increase in pain.  
He continued to use braces and canes on a regular basis.  Range 
of motion testing revealed zero degrees of extension and 125 
degree of flexion on the right; and zero degrees of extension and 
120 degrees of flexion on the left, taken to the point of onset 
of pain.  There was a trace of joint effusion in each knee.  
There was slight tenderness at the anterolateral and 
posterolateral aspects of the right knee, and slight tenderness 
at the anteromedial aspect of the left knee.  There was mild pain 
with patellofemoral grinding of both knees.  Ligaments were 
intact throughout the knees.  There was no warmth or erythema.  
The diagnosis was bilateral patellofemoral pain syndrome with 
deterioration of symptoms.  The examiner opined that the 
condition continued to cause impairment of function in activities 
such as stair climbing, kneeling, squatting, and prolonged 
standing.

At the Veteran's next VA examination in September 2004, he 
reported that his condition had worsened over time.  He did not 
use a brace, but did use a cane.  He ambulated without 
restrictions, but at a slow pace.  He was gainfully employed.  He 
had not been bedridden due to his condition.  Physical 
examination revealed crepitus on range of motion in both knees.  
Range of motion testing revealed five degrees of extension and 
120 degrees of flexion on the right; and five degrees of 
extension and 100 degrees of flexion on the left.  Drawer, grind, 
and McMurray's signs were all negative bilaterally.  The 
diagnosis was history of left and right sprain/strain.  There was 
no evidence of fatigability or incoordination.  X-rays did not 
show degenerative joint disease.  

The Veteran's next VA examination was in November 2005.  The 
examiner noted that there was no change in the Veteran's history 
from that reported to the September 2004 examiner.  The Veteran 
reported that he continued to work at a sedentary job and 
continued to walk with a cane.  He reported that his knees hurt 
all the time.  On examination, he walked with a limp, used a 
cane, and his gait was slow.  The knees looked entirely normal 
and demonstrated no laxity.  Range of motion testing revealed 
zero degrees of extension bilaterally and flexion to 40 degrees 
bilaterally.  The Veteran reported that his knees were painful 
throughout the entire range of motion.  The Veteran was capable 
of slow repetitive motion of both knees.  On slow repetitive 
motion, range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance.  The diagnosis was 
bilateral chronic knee strain.

At the Veteran's next VA examination in September 2008, he 
reported pain rated as eight on a scale of one to ten (8/10).  
The Veteran reported exertional pain in both knees, with a 
limited ability to walk due to pain and pain aggravated by 
standing.  There was no swelling, heat, redness, instability, 
giving way, locking, fatigability or lack of endurance.  The 
Veteran reported that he stopped using braces due to an allergy 
and itching.  Examination revealed antalgic gait favoring the 
knees.  There was minimal joint line tenderness.  Range of motion 
testing revealed flexion of 120 degrees bilaterally with pain at 
the end of range; and extension of zero degrees bilaterally.  
There was no ligamentous instability.  Drawer, Lachman's and 
McMurray's tests were negative.  There was no additional 
restriction of the range of motion due to pain, fatigue, weakness 
or lack of endurance during flare-ups and following three 
repetitive range of motion assessments.  X-rays showed 
degenerative change in the left knee and a normal right knee.  
The diagnosis was chondromalacia in both knees; degenerative 
joint disease in the left knee; and no degenerative joint disease 
in the right knee.  The functional assessment was that the 
Veteran could walk with a cane, could walk for 50 yards on level 
ground, and could stand for ten minutes.  There was no 
unsteadiness of gait.  The Veteran could not perform heel, toe 
and tandem gait.  He had independent walking, transferring, 
activities of daily living, recreational activities and driving.  
The Veteran was still employed.  

The Veteran's last VA examination was in February 2010.  The 
Veteran reported wearing knee braces and that with braces, he 
could walk about 250 feet with the help of a cane; beyond that, 
he needed a wheelchair.  His activities of daily living were 
limited by the inability to walk.  He had difficulty going up and 
down steps.  He was still gainfully employed without loss of work 
time due to the knee condition.  Range of motion testing revealed 
five degrees of extension at which point pain began to flexion of 
95 degrees, with pain beginning at 90 degrees bilaterally.  Three 
repetitive range of motion assessments had identical findings 
bilaterally.  There was no additional loss of range of motion due 
to pain, fatigue, weakness or incoordination bilaterally.  There 
was no instability noted, and no evidence of a foot drop.  The 
Veteran had pain constantly.  X-rays revealed mild degenerative 
joint disease on the left, but not on the right.  The examiner 
opined that the Veteran clearly had arthritis and that it was at 
least as likely as not secondary to the trauma that occurred in 
service.  

Here, the evidence shows that, at worst, the Veteran's flexion 
was limited to 40 degrees in November 2005, and extension was 
limited to five degrees in September 2004 and February 2010.  As 
noted above, a 20 percent rating based on limitation of flexion 
requires that flexion be limited to 30 degrees; a 20 percent 
rating based on limitation of extension requires that extension 
be limited to 15 degrees.  Even when taking into account the 
Veteran's complaints of pain on motion, none of the range of 
motion tests conducted throughout the pendency of this claim show 
that the Veteran's limitation of motion approximated the criteria 
for a 20 percent rating based on either limitation of flexion or 
extension.  

The Board has also considered whether a higher or separate rating 
is warranted under any of the diagnostic codes used for rating 
the knee, but finds that none apply.  Diagnostic Code 5256 is for 
application when there is ankylosis of the knee, which has never 
been shown.  A 20 percent rating under Diagnostic Code 5257 
requires moderate recurrent subluxation or laxity, which the 
Veteran has not been shown to have.  Although the record shows 
the Veteran's complaints of his knees giving out, the objective 
medical evidence of record does not show any subluxation or 
laxity.  Although the Veteran is competent to report such, 
without any objective clinical evidence that he has any 
subluxation or knee laxity, a rating under Diagnostic Code 5257 
is simply not warranted.  

Diagnostic Code 5258 is not for application as the evidence does 
not show dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion.  Since no semilunar cartilage 
has been removed, Diagnostic Code 5259 is not for application.  
Although the April 2003 examination revealed post-fracture left 
proximal tibia with residual joint deformity, the evidence does 
not show nonunion or malunion; therefore Diagnostic Code 5262 is 
also inapplicable.  Lastly, there is no evidence of genu 
recurvatum, so Diagnostic Code 5263 is not for application.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5259, 5262-5263 (2009).

The Board acknowledges the Veteran's contentions regarding the 
use of a wheelchair.  However, although he is competent to report 
such, his statements are not entirely credible in light of the 
objective medical evidence.  No examination has shown any laxity, 
locking, or subluxation.  He has "mild" arthritis in one knee, 
and the other knee is normal.  It seems unlikely in the face of 
minimal objective findings noted above that the Veteran needs a 
wheelchair because of his knee disabilities.  Regardless, 
disability ratings are assigned based on objective findings, not 
based solely on whether a claimant chooses to utilize a cane, 
brace, or wheelchair.  In this case, when applying the pertinent 
rating criteria, the evidence does not show that an increased 
rating is warranted for either knee, for the reasons provided in 
more detail above.  Therefore, increased ratings for right and 
left knee strains are not warranted.

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2009).  The current evidence of record does 
not demonstrate that the bilateral knee disabilities have 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed that 
the Veteran's bilateral knee disabilities have an adverse effect 
on employability, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2009).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including his 
problems with pain and the effect on his daily life.  38 C.F.R. 
§§ 4.10, 4.40.  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, the 
Board concludes that a remand to the RO for referral of this 
issue to VA Central Office for consideration of an extraschedular 
evaluation is not warranted.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in May 2004 and 
October 2007.  (Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's subsequent 
actions.  Mayfield, 444 F.3d 1328.)

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
February 2007 and October 2007 notifications included the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The RO also provided a statement of the case (SOC) 
and supplemental statements of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text of 
the relevant portions of the VA regulations.

The Veteran was notified in correspondence dated in February 2007 
and October 2007 that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Although the complete notice was not provided until after the RO 
initially adjudicated the Veteran's increased rating claims, the 
claims were properly re-adjudicated in November 2008, which 
followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records and secured examinations in 
furtherance of his claims.  VA has no duty to inform or assist 
that was unmet.

VA opinions with respect to the rating issues were obtained in 
April 2003, June 2004, September 2004, November 2005, September 
2008, and February 2010.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinions obtained in this case were 
sufficient, as they consider all of the pertinent evidence of 
record, including the statements of the appellant; provide 
explanations for the opinions stated; and provide the medical 
information necessary to apply the appropriate rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the rating issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).


ORDER

Entitlement to an increased rating for right knee strain is 
denied.

Entitlement to an increased rating for left knee strain is 
denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


